 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   KEVIN KHASIGIAN
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 19-MJ-00128-EFB
12
                                   Plaintiff,             [PROPOSED] FINDINGS AND ORDER
13                                                        EXTENDING TIME FOR PRELIMINARY
                            v.                            HEARING PURSUANT TO RULE 5.1(d) AND
14                                                        EXCLUDING TIME
     MANISH PATEL,
15                                                        DATE: August 29, 2019
                                  Defendants.             TIME: 2:00 p.m.
16                                                        COURT: Hon. Edmund F. Brennan
17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 22, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the interests of the public and the defendant in a

25 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

26 adversely affect the public interest in the prompt disposition of criminal cases.

27 /////

28

      [PROPOSED] FINDINGS AND ORDER                        1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to October 3, 2019, at 2:00 p.m.

 3         2.      The time between August 29, 2019, and October 3, 2019, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7
     Dated:     August 26, 2019
 8                                                          The Honorable Edmund F. Brennan
                                                            UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
